DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 04/25/2022. In virtue of this amendment: 
Claims 1-15 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0361696A1 hereinafter “Siessegger” 
Regarding claim 1, Siessegger discloses in Fig.2a for example an AC lighting system, comprising: 
a controller (¶30L9: control logic) configured to control at least one of light intensity or color (¶42L19-30: all LEDs appear to have the same brightness; in case of different colored LEDs , all clusters having the same color) within the system; 
a linear current regulator (¶30L12: a current source [CS]) having an output current level which is responsive to a control input (¶98L1-5: the current source [CS] can be implemented as a current regulator which limits the current set by the controller through the control line); 
a plurality of stages of light emitting diodes (LEDs) (¶30L5-6: the LED string being driven includes a plurality of LEDs and/or LED banks (D1 through Dn)), the stages are coupled with one another between a rectified AC source (¶30L4-5: LED is fed by a rectified version of an AC power source) and ground (as shown in Fig.2a), each stage comprises one or more LEDs connected in series (̬30L9-11: an LED bank may include any number of LEDs connected in series); 
a plurality of switches (¶30L6-9: a corresponding electronic switch [S1 thorough Sn]), wherein each switch is coupled to an anode of at least one of the one or more LEDs in a stage at its drain and a cathode of at least one of the one or more LEDs in the stage at its source (as shown in Fig.2a), respective; 
a plurality of level shifted drives (¶43L19-20: optocoupler [OC11])  configured to control the plurality of switches (¶43L19-20: the driving of the gates of [Q11] is realized by the optocoupler [OC11])  , respectively; 
a plurality of bootstrap conditioning networks (¶43L7-13: bootstrap concept is used) incorporated within the system used to condition the power supplied to the plurality of level shifted drives (¶43L7-13: a capacitor (e.g., bootstrap capacitor [C11] is charged (e.g., through a bootstrap diode [D11]; the charged capacitor provides the energy to drive the date of the switching transistor [Q11]), respectively, wherein 
the controller provides at least one of a color or intensity control by at least one of varying the output current level of the linear current regulator between a first current level and a second current level (¶25L1-37: the targeted brightness between LEDs may include an acceptable tolerance) or varying ON times of the plurality of stages, wherein when the current reaches the second current level, the output current level of the linear current regulator is maintained at the second current level while ON times of the plurality of stages are varied. (¶25L1-37: quasi-random switching pattern is used for control those electronic switches)
Regarding claim 2, Siessegger discloses the system of claim 1, wherein 
the second current level is set to the LED manufacturer's recommended minimum operating current (¶57L9-12: it can be chosen such that a minimum voltage across current regulator is maintained at all time)
Regarding claim 3, Siessegger discloses the system of claim 1, wherein 
the plurality of switches are fleld effect transistors (FETs) (¶43L7: a MOSFET).
Regarding claim 4, Siessegger discloses the system of claim 1, wherein 
the controller is coupled to the plurality of level shifted drives. (as shown in Fig.5)
Regarding claim 5, Siessegger discloses the system of claim 1, wherein 
an ON time for the plurality of stages is rotated for each cycle. (¶101L1-6: the timer-based change to switching pattern (e.g., a change in a rotational manner)) 
Regarding claim 6, Siessegger discloses the system of claim 5, wherein the plurality of stages comprises a first stage, a second stage and a third stage, wherein in a first cycle an ON time order is the first stage, the second stage and the third stage, in a second cycle an ON time order is the second stage, the third stage and the first stage and in a third cycle, an ON time order is the third stage, the first stage and the second stage.  (¶78-79: First-on Off-First; as shown in Fig.11a)
Regarding claim 7, Siessegger discloses the system of claim 6, wherein a length of time each stage is ON in a cycle is different. (¶25L1-37: quasi-random switching pattern is used for control those electronic switches)
Regarding claim 8, Siessegger discloses the system of claim 1, wherein the ON time comprises zero to a maximum ON time. (¶37L1-7: the selective switching scheme provided by the control logic turn certain LEDs on at any given time)  
Regarding claim 10, Siessegger discloses an AC lighting system, comprising: 
a controller (¶30L9: control logic) configured to control at least one of light intensity or color (¶42L19-30: all LEDs appear to have the same brightness; in case of different colored LEDs , all clusters having the same color) within the system; 
a linear current regulator (¶30L12: a current source [CS]) having an output current level which is responsive to a control input (¶98L1-5: the current source [CS] can be implemented as a current regulator which limits the current set by the controller through the control line); 
a plurality of stages of light emitting diodes (LEDs) (¶30L5-6: the LED string being driven includes a plurality of LEDs and/or LED banks (D1 through Dn)), the stages are coupled with one another between a rectified AC source (¶30L4-5: LED is fed by a rectified version of an AC power source) and ground (as shown in Fig.2a), each stage comprises one or more LEDs connected in series (̬30L9-11: an LED bank may include any number of LEDs connected in series); 
a plurality of switches (¶30L6-9: a corresponding electronic switch [S1 thorough Sn]), wherein each switch is coupled to an anode of at least one of the one or more LEDs in a stage at its drain and a cathode of at least one of the one or more LEDs in the stage at its source (as shown in Fig.2a), respective; 
a plurality of level shifted drives (¶43L19-20: optocoupler [OC11])  configured to control the plurality of switches (¶43L19-20: the driving of the gates of [Q11] is realized by the optocoupler [OC11])  , respectively; 
a plurality of bootstrap conditioning networks (¶43L7-13: bootstrap concept is used) incorporated within the system used to condition the power supplied to the plurality of level shifted drives (¶43L7-13: a capacitor (e.g., bootstrap capacitor [C11] is charged (e.g., through a bootstrap diode [D11]; the charged capacitor provides the energy to drive the date of the switching transistor [Q11]), respectively, wherein 
each switch is selectively operated to provide power to the bootstrap conditioning network during the period of time when the applied voltage is insufficient to turn on the one or more LEDs corresponding to the respective switch when an LED ON time is short. (¶43L13-15: the charged capacitor then provides the energy to drive the gate of the switching transistor) 
Regarding claim 11, Siessegger discloses the system of claim 10, wherein each bootstrap conditioning network comprises 
a zener diode (¶44L13: zener diode [D13]) in parallel with a capacitor (¶43L9-10: a capacitor (e.g., bootstrap capacitor [C11]), and a diode (¶43L7-13:  through a bootstrap diode [D11]) in series therewith, the bootstrap conditioning network is coupled to a corresponding level shifted drive. (as shown in Fig.5)
Regarding claim 12, Siessegger discloses the system of claim 10, wherein 
the switch of the plurality of switches is a field effect transistor (FET). (¶43L7: a MOSFET).
Regarding claim 13, Siessegger discloses the system of claim 10, wherein 
the controller is coupled to the plurality of level shifted drives. (as shown in Fig.5)
Regarding claim 15, Siessegger discloses the system of claim 10, wherein 
the controller provides at least one of a color or intensity control by at least one of varying the output current level of the linear current regulator between a first current level and a second current level (¶25L1-37: the targeted brightness between LEDs may include an acceptable tolerance) or varying ON times of the plurality of stages, wherein when the current reaches the second current level, the output current level of the linear current regulator is maintained at the second current level while ON times of the plurality of stages are varied. (¶25L1-37: quasi-random switching pattern is used for control those electronic switches)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siessegger.
Regarding claim 9, Siessegger discloses the system of claim 1, 
Siessegger does not explicitly disclose: 
the plurality of stages are configured for an interior of an aircraft.  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application use the lighting system disclosed by Siessegger in an aircraft. 
One of ordinary skill in the art would’ve been motivated because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations
Regarding claim 14, Siessegger discloses the system of claim 10, 
Siessegger does not explicitly disclose: 
the plurality of stages are configured for an interior of an aircraft.  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application use the lighting system disclosed by Siessegger in an aircraft. 
One of ordinary skill in the art would’ve been motivated because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 10, the applicant argued Siessegger fails to disclosed all claimed limitation, specifically that OC11 described by Siessegger is an optocoupler and not a level shifted drive configured to control the plurality of switches. 
The examiner respectfully disagrees, in electronics, a level shifter a circuit used to translate signals from voltage domain to another, and in this instance Siessegger explicitly discloses in ¶43: when S1 is high Q11 is turned on as the optocoupler is active and hence the gate of Q11 gates raised above the threshold voltage; thus optocoupler acts as a “level shift drive” to change the threshold voltage of the gate Q11. 
In other words, although Siessegger did not use the term “level shift drive” the optocoupler is performing the same function. 
For the at least for going reasons all rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	August 9, 2022